       Case 2:06-cr-00145-MVL-SS Document 105 Filed 02/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL ACTION
 VERSUS                                                           NO: 06-145
 KOJAK BATISTE                                                    SECTION: "S"



                                   ORDER AND REASONS

       This matter was remanded from the Fifth Circuit Court of Appeal for disposition of

defendant's request for a reduction of his term of supervised release.

       The First Step Act reduced the defendant's statutory minimum term of imprisonment

from twenty to ten years, and supervised release from ten to eight years. As discussed in the

court's prior order, because defendant's career offender status was not affected by the First Step

Act, the reduction of the statutory minimum did not alter his Sentencing Guidelines range with

respect to term of imprisonment, which remains at 262-327 months. However, his Guideline

range for supervised release has been reduced from ten to eight years. Accordingly, defendant's

term of supervised release is reduced to eight years so that his sentence remains a guideline

sentence. Therefore,

       IT IS ORDERED that defendants Motion to Reduce Sentence under the First Step
      Case 2:06-cr-00145-MVL-SS Document 105 Filed 02/05/21 Page 2 of 2




Act (Rec. Doc. 75), is GRANTED in part, and his term of supervised release is reduced to

eight years.

                                     5th day of February, 2021.
       New Orleans, Louisiana, this _____



                         ____________________________________
                              MARY ANN VIAL LEMMON
                          UNITED STATES DISTRICT JUDGE




                                              2
